2 Management's Discussion & Analysis 2 Management's Report on Internal Control Over Financial Reporting 22 Reports of Independent Registered Public Accounting Firm 23 Consolidated Balance Sheets 25 Consolidated Statements of Income 26 Consolidated Statements of Comprehensive Income 27 Consolidated Statements of Stockholders' Equity 28 Consolidated Statements of Cash Flows 29 Notes to Consolidated Financial Statements 31 Investor Information 68 NORWOOD FINANCIAL CORP - 2 MANAGEMENT’S DISCUSSION AND ANALYSIS Introduction This Management’s Discussion and Analysis and related financial data are presented to assist in the understanding and evaluation of the financial condition and results of operations for Norwood Financial Corp (the Company) and its subsidiary Wayne Bank (the Bank) as of December 31, 2014 and 2013 and for the years ended December 31, 2014, 2013, and 2012. This section should be read in conjunction with the consolidated financial statements and related footnotes. Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements. When used in this discussion, the words believes, anticipates, contemplates, expects, and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected. Those risks and uncertainties include changes in Federal and State laws, changes in interest rates, the ability to control costs and expenses, demand for real estate, changes in regulatory environment and general economic conditions. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Critical Accounting Policies Note 2 to the Company’s consolidated financial statements (incorporated by reference in Item 8 of the Form 10-K) lists significant accounting policies used in the development and presentation of its financial statements. This discussion and analysis, the significant accounting policies, and other financial statement disclosures identify and address key variables and other qualitative and quantitative factors that are necessary for an understanding and evaluation of the Company and its results of operations. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of deferred tax assets, the determination of other-than-temporary impairment on securities, the determination of goodwill impairment and the fair value of financial instruments. Please refer to the discussion of the allowance for loan losses calculation under “Non-performing Assets and Allowance for Loan Losses” in the “Financial Condition” section. The deferred income taxes reflect temporary differences in the recognition of the revenue and expenses for tax reporting and financial statement purposes, principally because certain items are recognized in different periods for financial reporting and tax return purposes. Although realization is not assured, the Company believes it is more likely than not that all deferred tax assets will be realized. In estimating other-than-temporary impairment losses on securities, the Company considers 1) the length of time and extent to which the fair value has been less than cost and 2) the financial condition of the issuer. The Company does not have the intent to sell these securities and it is more likely than not that it will not sell the securities before recovery of their cost basis. The Company believes that the unrealized losses at December 31, 2014 and 2013 represent temporary impairment of the securities. 2 NORWOOD FINANCIAL CORP - 2 The fair value of financial instruments is based upon quoted market prices, when available.For those instances where a quoted price is not available, fair values are based upon observable market based parameters as well as unobservable parameters.Any such valuation is applied consistently over time. In connection with the acquisition of North Penn, we recorded goodwill in the amount of $9.7 million, representing the excess of amounts paid over the fair value of the net assets of the institution acquired at the date of acquisition.Goodwill is tested and deemed impaired when the carrying value of goodwill exceeds its implied fair value. Results of Operations – Summary Net income for the Company for the year ended December 31, 2014 was $7,657,000 which was $808,000 lower than the $8,465,000 earned in 2013.Basic and diluted earnings per share were $2.10 in 2014 compared to $2.33 per share in 2013.The return on average assets (ROA) for the year ended December 31, 2014 was 1.08% and the return on average equity (ROE) was 7.92% compared to an ROA of 1.23% and an ROE of 9.13% in the prior year.The reduction in earnings from the prior year was the result of increased expenses related to foreclosed properties and a reduced level of proceeds from bank-owned life insurance policies which was partially offset by an increase in gains from the sale of loans and securities and a lower provision for loan losses. Net interest income (fully taxable equivalent) totaled $25,818,000 which was a decrease of $39,000 from the 2013 total.Average loans outstanding increased $17.9 million in 2014 but a 30 basis point decrease in the yield earned resulted in a $618,000 reduction in interest income.The reduced yield was due to loan production at current market rates.Total average securities grew $5.2 million in 2014 which contributed to a $208,000 increase in interest income.Average interest-bearing deposits with banks were $7.2 million lower in 2014 and interest income in this area decreased $19,000.The mix of the funding base led to a reduction in interest expense as a 9 basis point reduction in the cost of interest-bearing deposits lead to reduced interest expense on deposits of $385,000 in spite of $1.8 million increase in average deposits.The cost of borrowed funds also decreased $5,000 compared to the prior year due to a reduced cost of long-term borrowings.As a result of the change in the mix and benefits derived from the downward repricing of deposits and borrowed funds, total interest expense was reduced by $390,000.The resulting net interest margin decreased 10 basis points to 3.90% in 2014 as a 17 basis point reduction in the yield earned was only partially offset by an 8 basis point decrease in the cost of funds. Loans receivable decreased $2.0 million from the prior year-end due primarily to an $11.2 million reduction in commercial real estate loans which was the result of several significant payoffs received in 2014 and the transfer of nonperforming loans to foreclosed real estate.Other commercial loans increased $6.8 million in 2014 due to growth in municipal financing, while consumer installment loans increased $4.4 million.Residential mortgage loans and construction loans decreased $2.0 million, but this decrease includes the sale of $4.3 million of fixed-rate residential mortgage loans for the purpose of interest rate risk management.Total non-performing loans were reduced from $9.5 million and 1.90% of total loans at the end of 2013 to $5.6 million, or 1.12% of total loans on December 31, 2014.Net charge-offs totaled $1,513,000 in 2014 which was a reduction from the $2,194,000 recorded in 2013.Based on the level of charge-offs and non-performing loans, the Company determined that it would be appropriate to allocate $1.7 million to the allowance for loan losses to reserve for potential future losses which resulted in an increase in the ratio of the allowance for loan losses to total loans outstanding to 1.17% compared to 1.13% on December 31, 2013. 3 NORWOOD FINANCIAL CORP - 2 Other income for the year ended December 31, 2014 totaled $5,110,000 compared to $5,615,000 in the prior year, a decrease of $505,000.Gains on the sale of loans and investment securities increased $309,000 in the aggregate but earnings and proceeds received on bank-owned life insurance policies decreased $701,000 while all other items of other income decreased $113,000, net.During 2013, the Company recorded a non-recurring gain of $770,000 from proceeds on a bank-owned life insurance policy. Other expenses were $17,727,000 in 2014 compared to $16,705,000 for the similar period in 2013, an increase of $1,022,000.Salaries and benefits costs rose $169,000, or 2.0%, in 2014 due to merit increases.Occupancy and equipment costs decreased $19,000. Foreclosed real estate costs increased $988,000 over the prior period as several properties were acquired through foreclosure resulting in real estate taxes, write-downs or losses on sales as well as regular maintenance.All other operating expenses decreased $116,000, net.Income tax expense for the year totaled $2,606,000 which was a decrease of $100,000 from the prior year.The effective tax rate in 2014 was 25.4% compared to 24.2% in 2013 due primarily to the increase in earnings and proceeds received on bank owned life insurance policies in 2013. The following table sets forth changes in net income (in thousands): Net income 2013 $ Net interest income ) Provision for loan losses Net gains on sales of loans and securities Earnings and proceeds on bank owned life insurance ) Other income ) Salaries and employee benefits ) Occupancy, furniture and equipment 19 Foreclosed real estate owned ) Other expenses Income tax expense Net income for 2014 $ Net income for the Company for the year ended December 31, 2013 was $8,465,000 which was $62,000 higher than the $8,403,000 earned in 2012.Basic and diluted earnings per share were $2.33 in 2013, equal to the 2012 levels after adjusting for the 10% stock dividend declared during the first quarter of 2013.The return on average assets (ROA) for the year ended December 31, 2013 was 1.23% and the return on average equity (ROE) was 9.13% compared to an ROA of 1.23% and an ROE of 9.22% in the prior year.The improvement in earnings over the prior year was the result of increased other income and a reduction in income tax expense which offset increased operating expenses. Net interest income (fully taxable equivalent) totaled $25,857,000 which was a decrease of $149,000 compared to 2012.Average loans outstanding increased $4.7 million in 2013 but a 26 basis point decrease in the yield earned resulted in a $1.0 million reduction in interest income.The reduced yield was due to growth and repricing at current market rates.Securities and interest-bearing deposits with banks grew $6.4 million in 2013, but lower interest rates also had a negative impact on total earnings as interest income decreased $208,000 in this area.The mix of the funding base led to a reduction in interest expense as a $10.4 million decrease in certificates of deposit was offset by a $10.2 million increase in average demand balances.As a result of the change in the mix and benefits derived from the downward repricing of deposits and borrowed 4 NORWOOD FINANCIAL CORP - 2 funds, total interest expense was reduced by $1.1 million.The resulting net interest margin decreased 10 basis points to 4.00% in 2013 as a 27 basis point reduction in the yield earned was only partially offset by a 21 basis point decrease in the cost of funds. Loans receivable increased $26.4 million in 2013 due to growth in both commercial loans and residential mortgage loans.Total commercial loans increased $9.3 million during the year comprised of growth in dealer floor plan balances, municipal financing and traditional commercial lending.Residential mortgage loans grew $8.8 million after the sale of $4.0 million of long-term fixed rate loans to reduce exposure to rising interest rates.All other retail loans grew $8.3 million during the year including increases in construction lending as well as both direct and indirect installment loans.Total non-performing loans were reduced from $13.2 million and 2.77% of total loans at the end of 2012 to $9.5 million, or 1.90% of total loans on December 31, 2013.Net charge-offs totaled $2,194,000 in 2013 which was a reduction from the $2,406,000 recorded in 2012.Based on the level of charge-offs and non-performing loans, the Company determined that it would be appropriate to allocate $2.4 million to the allowance for loan losses to reserve for potential future losses and to maintain the ratio of the allowance for loan losses to total loans outstanding at 1.13% compared to 1.15% on December 31, 2012. Other income totaled $5,615,000 in 2013 compared to $5,206,000 in the prior year, increasing $409,000 or 7.9%.Net gains from the sales of residential mortgage loans and securities decreased $637,000 in the aggregate when compared to 2012 due to reduced opportunities for gains.Earnings and proceeds received on bank owned life insurance policies increased $847,000 in 2013 while all other service charges and fees improved $199,000, or 6.6%, over the 2012 total. Other expenses were $16,705,000 in 2013 compared to $16,081,000 for the similar period in 2012, an increase of $624,000, or 3.9%.Salaries and benefits costs increased $44,000, or 0.5%, in 2013 as staffing levels were controlled or reduced through attrition.Occupancy and equipment costs increased $141,000, or 7.1%, due to increases in utility costs, real estate taxes and building maintenance. Foreclosed real estate costs increased $350,000 in 2013 as several properties acquired through foreclosure resulted in write-downs or losses on sales as well as regular maintenance.Income tax for the year totaled $2,706,000 which was a decrease of $330,000 from the prior year.The effective tax rate in 2013 was 24.2% compared to 26.5% in 2012 due primarily to the increase in earnings and proceeds received on bank owned life insurance policies. The following table sets forth changes in net income (in thousands): Net income 2012 $ Net interest income ) Provision for loan losses 50 Net gains on sales of loans and securities ) Earnings and proceeds on bank owned life insurance Other income Salaries and employee benefits ) Occupancy, furniture and equipment ) Foreclosed real estate owned ) Other expenses ) Income tax expense Net income for 2013 $ 5 NORWOOD FINANCIAL CORP - 2 FINANCIAL CONDITION Total Assets Total assets as of December 31, 2014, were $711.6 million compared to $711.2 million as of year-end 2013, an increase of $400,000. Loans outstanding decreased $2.0 million and total securities decreased $1.9 million. Loans Receivable As of December 31, 2014, loans receivable totaled $501.1 million compared to $503.1 million as of year-end 2013, a decrease of $2.0 million.Retail loans grew $2.4 million, but this growth was offset by a $4.4 million decrease in commercial loans during the year.Included in the decrease was $4.7 million of loans that were transferred to foreclosed real estate in 2014. Residential real estate loans, which includes home equity lending, totaled $158.1 million as of December 31, 2014, compared to $158.8 million as of year-end 2013, a decrease of $700,000.The Company does not originate any non-traditional mortgage products such as interest-only loans or option adjustable rate mortgages and has no sub-prime mortgage exposure.The Company evaluates sales of its long-term, fixed-rate residential loan production for interest rate risk management, with $4.3 million of long-term, fixed-rate loans sold into the secondary market during 2014.In the current low interest rate environment, the Company expects to continue selling mortgage loans in 2015. The Company’s home equity loan portfolio, which is included in residential real estate loans,increased $800,000 in 2014. Commercial loans consist principally of loans made to small businesses within the Company’s market and are usually secured by real estate or other assets of the borrower. Commercial real estate loans totaled $262.0 million as of December 31, 2014, decreasing from $273.1 million as of December 31, 2013.The decrease was attributable to a significant volume of payoffs received in 2014 and the transfer of over $4 million of nonperforming loans to foreclosed real estate.The terms for commercial real estate loans are typically 15 to 20 years, with adjustable rates based on a spread to the prime rate or fixed for the initial three to five year period then adjusting to a spread to the prime rate. The majority of the Company’s commercial real estate portfolio is owner occupied and includes the personal guarantees of the principals. Commercial loans consisting principally of lines of credit and term loans secured by equipment or other assets increased $6.8 million to $42.5 million as of December 31, 2014 due to growth in municipal financing. The Company’s indirect lending portfolio (included in consumer loans to individuals) increased$4.2 million to $14.2 million as of December 31, 2014. Allowance for Loan Losses and Non-Performing Assets The allowance for loan losses totaled $5,875,000 as of December 31, 2014 and represented 1.17% of total loans receivable compared to $5,708,000 and 1.13% of total loans as of year-end 2013. Net charge-offs for 2014 totaled $1,513,000 and represented 0.30% of average loans compared to $2,194,000 and 0.45% of average loans in 2013. Non-performing assets consist of non-performing loans and real estate owned as a result of foreclosure, which is held for sale. Loans are placed on non-accrual status when management believes that a borrower’s financial condition is such that collection of interest is doubtful. Commercial and real estate related loans are generally placed on non-accrual when interest is 90 days delinquent. When loans are placed on non-accrual, accrued interest is reversed from current earnings. 6 NORWOOD FINANCIAL CORP - 2 As of December 31, 2014, non-performing loans totaled $5,600,000 and represented 1.12% of total loans compared to $9,547,000 or 1.90% as of December 31, 2013.The decrease in the level of non-performing loans is due to write-downs on properties carried as non-performing as well as the transfer of credits to foreclosed real estate owned upon foreclosure.Additionally, several loans were returned to accrual status based on the borrower’s ability to make scheduled payments.Based on the level of non-performing loans, actual charge-offs, a soft real estate market and a slow economy, the Company added $1,680,000 to the allowance for loan losses for the year ended December 31, 2014 compared to $2,400,000 in 2013. Foreclosed real estate owned totaled $3,726,000 as of December 31, 2014 and $1,009,000 as of December 31, 2013. The increase is due to the addition of two commercial properties with a carrying value of $3.0 million and five retail properties with a carrying value of $414,000 as of December 31, 2014.During 2014, seven properties with a carrying value of $1,045,000 were disposed of through sales.The Company recorded a net gain of $7,000 from the sale of the properties. The Company’s loan review process assesses the adequacy of the allowance for loan losses on a quarterly basis. The process includes a review of the risks inherent in the loan portfolio. It includes an analysis of impaired loans and a historical review of losses. Other factors considered in the analysis include: concentrations of credit in specific industries in the commercial portfolio; the local and regional economic condition; trends in delinquencies, internal risk rating classifications, large dollar loans of over $2 million and growth in the portfolio.For loans acquired, including those that are not deemed impaired at acquisition, credit discounts representing the principal losses expected over the life of the loan are a component of the initial fair value.Subsequent to the purchase date, the methods utilized to estimate the required allowance for credit losses for these loans is similar to originated loans; however, the Company records a provision for loan losses only when the required allowance exceeds any remaining credit discounts. The Company has limited exposure to higher-risk loans. There are no option ARM products, interest only loans, sub-prime loans or loans with initial teaser rates in its residential real estate portfolio. The Company has $10.5 million of junior lien home equity loans. For 2014, net charge-offs for this portfolio totaled $68,000. As of December 31, 2014, the Company considered its concentration of credit risk profile to be acceptable. The three highest concentrations are in the hospitality lodging industry, property owners associations and automobile dealers. During 2014, the Company recognized a decrease in its adversely classified loans. The Company assesses a loss factor against the classified loans, which is based on prior experience. Classified loans which are considered impaired are measured on a loan by loan basis. The Company values such loans by either the present value of expected cash flows, the loan’s obtainable market price or the fair value of collateral if the loan is collateral dependent. At December 31, 2014, the recorded investment in impaired loans, not requiring an allowance for loan losses was $8,632,000 (net of charge-offs against the allowance for loan losses of $158,000) and those impaired loans requiring an allowance totaled $2,973,000. The recorded investment in impaired loans not requiring an allowance for loan losses was $10,886,000 (net of $3,714,000) and $1,723,000 for impaired loans requiring an allowance for loan losses as of December 31, 2013. As a result of its analysis, after applying these factors, management considers the allowance as of December 31, 2014, adequate. However, there can be no assurance that the allowance for loan losses will be adequate to cover significant losses, that might be incurred in the future. 7 NORWOOD FINANCIAL CORP - 2 The following table sets forth information with respect to the Company’s allowance for loan losses at the dates indicated: Year-ended December 31, (dollars in thousands) Allowance balance at beginning of period $ Charge-offs: Commercial - (4
